       Case 5:18-cv-01375 Document 304 Filed 07/08/21 Page 1 of 6 PageID #: 6919



                  INTHEUNITEDSTATESDISTRICTCOURT
               FORTHESOUTHERNDISTRICTOFWESTVIRGINIA

RYANHYSELLandCRYSTALHYSELL, :
onbehalfoftheirdaughter A.H.,
aminor,



750,                                                         722,995,781][12][     B,I,][
                                                             Century Schoolbook]]Plaintiffs 995,722,
                                                                                            [[

1025,          781][ 12][
B,,][           CenturySchoolbook]],1025,
                                      [[
722,1050,781][12][
                B,,][    Century
1050,722,Schoolbook]] [
1200,781][      12][    B,,][
                          Cent



             ury Schoolbook]]1200,[[    722,    1350,
       781][
          12][
             B,,][
               CenturySchoolbook]]1350,
                                   [[ 722,1364,781][  12][

          B,,][
           CenturySchoolbook]]:1364,
                                [[ 722,1401,781][12][B,,][
                                                      Century Schoolbook]]

v.
 CaseNo. 5:
          18-
            cv-01375Hon.JudgeFrankW.
                            :      Volk RALEIGHGENERALHOSPITAL, :

COMMUNITY HEALTHSYSTEMS,INC.,
                           D/ B/
                               A ACCESSHEALTH, DEBRA and
                                                     :                        CROWDER, CNM,

THEUNITEDSTATESOFAMERICA,750,
                          : 1383,1042,1442][12][
                                              B, I,][
                                                  CenturySchoolbook]]Defendants [

1042,1383,1056,1442][12][
                        B,,][
                          CenturySchoolbook]1056,
                                            . [ 1383,1093,1442][
                                                              12][

B,,][
 CenturySchoolbook]DEFENDANT,
                   ]

             RALEIGH GENERALHOSPITAL’S,MOTION TOEXTENDDEADLINEFOR

FILINGOFPOST-TRIAL MOTIONSComesNow Defendant,RaleighGeneralHospital, D.



C.
 Offutt,Jr.,JodySimmons, MarkR.
                              Simontonandthelawfirm ofOffutt
   Case 5:18-cv-01375 Document 304 Filed 07/08/21 Page 2 of 6 PageID #: 6920



            2. However, justtwodaysago,onJuly6,2021,thisCourtenteredan



300,420,465, 480][
                12][,
                   I,][
                      CenturySchoolbook]]Order 465,
                                               [[ 420,1648,480][
                                                              12][,,][

Century Schoolbook]][ECFNo.
                          303]directing thatthetranscriptof1648,
                                                            [[ 420,2263,480][

12][,,][
  CenturySchoolbook]]thetestimony ofJeromeBarakos,M.
                                                   D.thatwasreceived

            into evidenceandconsideredbythejury

in accordancewith thisCourt’s instructionsatthe trial ofthismatter

be interested intothe officialtrial transcriptwhere it is

referenced as having been taken.3.Priortothe entryofthe [[

1193,901,1348,961][
                 12][,I,][

Century Schoolbook]]Order 1348,
                           [[ 901,2263,961][
                                          12][,,][
                                             CenturySchoolbook]][ECFNo.303]

regardingDr.Barakos’testimony,and continuing atthetimeoftheinstant filing, counsel

forRaleighGeneralHospitalhasdedicated,andcontinuesto dedicate,substantial effortstoward preparingRaleigh

GeneralHospital’s post-trial motionsforfilinginaccordance

            with this Court’sinitial 1126,
                                     [[  1382,1276,1442][
                                                       12][,

I,][
 Century Schoolbook]O
                    ] rder 1276,1382,2263,
                             [[          1442][12][,,][
                                                 CenturySchoolbook]][ECFNo.291]. However,the

inclusionofDr.
             Barakos’deposition testimonyintotoofficialtranscripthasresulted in

theneed fortherenumberingofa substantialportionoftheofficial

trial transcriptand, atthe time ofthe filingof

the instant motion,arevisedand finalizedtrial transcript thatincludes

Dr.
  Barakos’testimony)has




                                                   not
   Case 5:18-cv-01375 Document 304 Filed 07/08/21 Page 3 of 6 PageID #: 6921



            5. Giventhattheslightextension requested willresultinRaleigh

General Hospital’s post-trialmotions accurately referencing theofficialtrial

transcript andthusbetterpermitthisCourttoanalyze andconsidersuchmotions,

andwillnotinanywaysubstantially prejudice anyotherpartytothisaction, such

anextension iswarranted.

          WHEREFORE fortheaforementioned reasons, RaleighGeneralHospital

respectfully requests thatthisCourtgranttheforegoing motionandextendthe

deadline forthefilingofpost-trialmotionsbyseven (7)daysinordertoensurethat

thefinalized officialtrialtranscript isavailable, alongwithproviding an

commensurate extension oftimeforPlaintiffs’ responses tothosepost-trialmotions,

andfurthergrantitanyandallotherreliefthatthisCourtdeemsjustandproper



                                    RALEIGHGENERALHOSPITAL,

                                    ByCounsel:

s/MarkR.Simonton_______________________
D.C.Offutt,Jr.,Esquire (WVBar #2773)
JodyOffuttSimmons, Esquire (WVBar #9981)
MarkR.Simonton, Esquire (WVBar #13049)

300,2224,776,2283][  12][
B,        I,][CenturySchoolbook]]
Offutt Nord, PLLC 775,
                  [[
2224, 807,2283][12][
B,              I,][
Century Schoolbook]]
949 Third

Avenue,



                                       Suite
  Case 5:18-cv-01375 Document 304 Filed 07/08/21 Page 4 of 6 PageID #: 6922



C.J.Gideon, Jr.,Esquire (TNBar #6034)*
BryanEssary. Esquire (TNBar #014304)*

300,421,         1283,480][         12][
B,        I,][              Century
Schoolbook]] Gideon, Essary,Tardio &
Carter, PLC 1283,    [[ 421,
1315,              480][
12][                     B,




                                     I,][
       Case 5:18-cv-01375 Document 304 Filed 07/08/21 Page 5 of 6 PageID #: 6923



                  INTHEUNITEDSTATESDISTRICTCOURT
               FORTHESOUTHERNDISTRICTOFWESTVIRGINIA

RYANHYSELLandCRYSTALHYSELL, :
onbehalfoftheirdaughter A.H.,
aminor,



750,                                                       722,995,781][12][     B,I,][
                                                           Century Schoolbook]]Plaintiffs 995,722,
                                                                                          [[

1025,          781][ 12][
B,,][           CenturySchoolbook]],1025,
                                      [[
722,1050,781][12][
                B,,][    Century
1050,722,Schoolbook]] [
1200,781][      12][    B,,][
                          Cent



                              urySchoolbook]1200,
                                            ][
          722, 1350,781][12][
                           B,,][
                              CenturySchoolbook]]1350,
                                                  [[ 722,1364,781][
12][
  B,,][
     CenturyScho lbo k]1364,
                       :[  722,1401,781][
                                       12][B,,][
                                            Century


              Schoolbook]v.
                         ] CaseNo.5:
                                   18-:
                                      cv-
                                        01375Hon.JudgeFrankW.
VolkRALEIGHGENERALHOSPITAL, COMMUNI
                              : TY andTHE HEALTHSYSTEMS,CROWDER, CNM, INC.,
                                                                         D/ B/
                                                                             A ACCESSHEALTH,DEBRA :
UNITEDSTATESOF



                             AMERICA,750,:1383,1042,
                             1442][
                                  12][B,              I,][
                             Century Scho lbo k] Defendants [[1042,

                             1383,1056,1442][   12][B,,][
                                                     CenturySchoolbook]]. [
                             1056,1383,1093, 1442][




                                               12][
Case 5:18-cv-01375 Document 304 Filed 07/08/21 Page 6 of 6 PageID #: 6924




                     LisaG.Johnston, Esquire
                     FredB.Westfall, Jr.,Esquire


                     900,481,1805,540][
                     12][     B,   I,][ Century




                     Scho lbo k]Of ice of the United
                     StatesAttorney [[1805,

                     481,1837,540][  12][     B,
                     I,][   Century Schoolbook]]




                             900, 541,1793, 600][
                             12][   B,I,][    Century Schoolbook]S] outhern District




                                        of
